 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 769 
In the House of Representatives, U. S.,

September 30, 2009
 
RESOLUTION 
Recognizing the benefits of service-learning as a teaching strategy to effectively engage youth in the community and classroom, and expressing support for the goals of the National Learn and Serve Challenge. 
 
 
Whereas service-learning is a teaching method that enhances academic learning by integrating classroom content with relevant activities aimed at addressing identified community or school needs; 
Whereas service-learning has been used both in school and community-based settings as a teaching strategy to enhance learning by building on youth experiences, granting youth a voice in learning, and making instructional goals and objectives more relevant to youth; 
Whereas service-learning has been identified as an effective tool in addressing the Nation’s dropout epidemic by making education more hands-on and relevant, and has been especially effective in addressing the epidemic with respect to disadvantaged youth; 
Whereas service-learning is proven to provide the greatest benefits to disadvantaged and at-risk youth by building self-confidence, which often translates into overall academic and personal success; 
Whereas service-learning provides not only meaningful experiences, but a greater quantity and quality of interactions between youth and potential mentors in the community; 
Whereas service-learning simultaneously empowers youth as actively engaged learners, citizens, and contributors to the community; 
Whereas youth engaged in service-learning provide critical service to the community by addressing a variety of needs in towns, cities, and States, including needs such as tutoring young children, elderly care, community nutrition, disaster relief, environmental stewardship, financial education, public safety, and a host of other needs; 
Whereas far reaching and diverse research base shows that service-learning enhances the academic, career, cognitive, and civic development of kindergarten through 12th-grade students, and of higher education students; 
Whereas service-learning strengthens and increases the number of partnerships among institutions of higher education, local schools, and communities, which strengthens communities and improves academic learning; 
Whereas service-learning programs unleash a multitude of skilled and enthusiastic college students to serve in the communities surrounding their colleges; 
Whereas service-learning programs engage students in actively addressing and solving pressing community issues and are strengthening the ability of nonprofit organizations to meet community needs; 
Whereas Learn and Serve America, a program established under subtitle B of title I of the National and Community Service Act of 1990 (42 U.S.C. 12521 et seq.), is the only federally funded program dedicated to service-learning and engages over 1,100,000 youth in service-learning annually; 
Whereas Learn and Serve America is a highly cost-effective program, averaging approximately $25 per participant and leveraging $1 for every Federal dollar invested; and 
Whereas the National Learn and Serve Challenge is an annual event that is taking place this year from October 5 through October 11, 2009, that spotlights the value of service-learning to young people as well as schools, college campuses, and communities, encourages others to launch service-learning activities, and increases recognition of Learn and Serve America: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the benefits of service-learning in— 
(A)enriching and enhancing academic outcomes for youth; 
(B)engaging youth in positive experiences in the community; and 
(C)encouraging youth to make more constructive choices with regards to their lives; 
(2)encourages schools, school districts, college campuses, community-based organizations, nonprofits, and faith-based organizations to work towards providing youth with more service-learning opportunities; and 
(3)expresses support for the goals of the National Learn and Serve Challenge. 
 
Lorraine C. Miller,Clerk.
